DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1000.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2544248 (hereinafter EP’248).
With respect to claims 1 and 13, EP’258 teaches a battery cooling method and apparatus (Figures 2 and 9-10) comprising: a thermally conductive cooling plate (15A) comprising a first surface and a second surface opposite the first surface (as illustrated); a first group of battery cells (10) disposed on the first surface of the cooling plate (15A); a second group of battery cells (10) disposed on the second surface of the cooling plate (15A) (as illustrated); and a thermally conductive interstitial layer (16) coupled between the cooling plate (15A) and the first group of battery cells (10), and between the cooling plate (15A) and the second group of battery cells (10); wherein the cooling plate (15A) is configured to draw heat from the first group and the second group of the battery cells (10) (para. [0035]).
With respect to claim 2, EP’258 teaches wherein the cooling plate (15A) comprises a heat exchanger configured to remove the heat from the cooling plate (15A) generated by the first group and the second group of battery cells (10) (para. [0035]). 
With respect to claims 3 and 14, EP’258 teaches wherein the heat exchanger (15A) is a fluid cooled/refrigerant heat exchanger comprising coolant coils (14) embedded within the cooling plate (15A), wherein the coolant coils (14) transfer the heat from the cooling plate (14A) to an actively flowing coolant/refrigerant in the coolant coils (14) (Figure 16 and 24) (para. [0052]-[0055] and [0088]).
Regarding limitations recited in claims 4 which are directed to a manner of operating (i.e. a flow rate of the coolant is configured to be adjusted based on a selected rate of heat removal) disclosed device, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 15, EP’258 teaches wherein adjusting a flow rate of the coolant based on a selected rate of heat removal (para. [0061]-[0065]).
With respect to claim 18, EP’258 teaches a thermally conductive frame (Figure 2, 21, 15A, 21) comprising a cooling plate (15A), a first side wall (upper wall (21)), and a second side wall (lower wall (21)); a first group of battery cells (10) disposed on a first surface of the cooling plate (15A); a second group of battery cells (10) disposed on a second surface of the cooling plate (15A) opposite the first surface (as illustrated); and a thermally conductive interstitial layer (Figure 9, 16) coupled between the first surface of the cooling plate (15A) and the first group of battery cells (10), and between the second 
With respect to claim 20, EP’258 teaches wherein the first and second groups (battery cells (10) on opposite sides of the cooling plate (15A)) of battery cells (10) further comprise a plurality of subgroups (rows) of battery cells, wherein each battery cell within a subgroup (row) of battery cells (10) are electrically coupled in series (para. [0041]-[0043]) with each other (Figure 12), and wherein the subgroup of battery cells (rows) are electrically coupled in parallel with other subgroups (rows) of battery cells (10) (as illustrated in Figure 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2544248 (hereinafter EP’248), as applied to claims 1-2, 13 and 18 above.
With respect to claims 5 and 16, EP’258 teaches wherein the heat exchanger (15A) is a heat sink comprising a plurality of fins/(end plates (21)) (Figure 1, 21 – where the end plates (21) are connected to the heat exchanger/(cooling plate (15A)), wherein the plurality of fins/(end plates (21)) are configured to dissipate heat (end plates (21) are capable of dissipating heat by thermal conduction since they are made of aluminum (para. [0039], [0046] and [0048]).
With respect to claims 6 and 17, EP’258 teaches wherein the cooling plate (Figure 2, 15A) further comprises: a first edge/(top wall of 15A) (as illustrated in Figure 2) and a second edge/(bottom wall of 15A) opposite the first edge/(top wall of 15A) (as illustrated); a first side wall heat exchanger/(upper end plate (21)) coupled to the first edge/(top wall of 15A) of the cooling plate (15A); a second side wall heat exchanger/(lower end plate (21)) coupled to the second edge/(bottom wall of 15A); and  
With respect to claim 7, EP’258 teaches wherein the first and second side wall heat exchangers/(upper and lower end plates (21)) are heat sinks comprising a plurality of fins (21a), wherein the plurality of fins (21a) are configured to dissipate the heat – fins (21a) are capable of drawing heat by conduction since they are made of aluminum (para. [0039]).
With respect to claim 8, EP’258 teaches wherein the thermally conductive interstitial layer (Figure 9, 16) is further coupled along most of the entire length of each battery cell (10) of the first group and second group of battery cells (10) to increase thermal contact with each battery cell (10) – it would have been obvious to one having ordinary skill in the art to choose to extend the thermally conductive interstitial layer (16) along the entire length of the battery cells (10) for optimal heat exchange.
With respect to claim 9, EP’258 teaches a thermally conductive first cover (25) coupled to the first group of battery cells (10) and configured to draw the heat from the first group of battery cells (10); and a thermally conductive second cover (25) coupled to the second group of the battery cells (10) and configured to draw the heat from the second group of battery cells (10) by conduction since the battery components/plates are made of metal (para. [0039]).
With respect to claim 19, EP’258 teaches wherein the first and second groups of battery cells (Figure 1, 10) further comprise a plurality of subgroups (rows) of battery .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2544248 (hereinafter EP’248), as applied to claim 7 above, and further in view of combs (US 10,559,792).
With respect to claim 10, EP’258 teaches mounting the battery module in hybrid vehicles and in electric vehicles (para. [0002]), but fails to teach wherein the apparatus is disposed on an aircraft such that the first side wall heat exchanger and/or the second side wall heat exchanger form a part of an exterior surface of the aircraft.  Combs teaches integrating a battery module (Figure 7, 702) as part of an exterior surface of an aircraft (700) wherein the apparatus is disposed on the aircraft such that the first side wall heat exchanger and/or the second side wall heat exchanger/(housing walls/outer skin (Figure 5, 502)) form a part of an exterior surface of the aircraft (as illustrated) (col. 11, lines 12-32) in order to provide a structurally-integrated battery module that takes up less or no interior volume of the aircraft when compared to existing designs (col. 1, lines 42-49). 

With respect to claim 11, EP’258 teaches wherein the plurality of fins (Figure 2, 21a) is exposed to an exterior (exterior of the battery module – as illustrated) to dissipate heat by air flowing over the plurality of fins.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2544248 (hereinafter EP’248) in view of combs (US 10,559,792), as applied to claim 10 above, and further in view of WO 2017/107170 (hereinafter WO’170).
With respect to claim 12, modified EP’258 teaches mounting the battery module in hybrid vehicles and in electric vehicles (para. [0002]); but fails to teach mounting a battery module within a battery pod for use in an unmanned aerial vehicle.  WO’170 teaches mounting a battery module within a battery pod/(housing (11)) for use in an unmanned aerial vehicle (Abstract) in order to provide the battery module as a power source powering the unmanned aerial vehicle.  
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to mount the battery module of EP’258 as modified, for use in an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/						3/16/2022Primary Examiner, Art Unit 1725